Citation Nr: 1724796	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), alcohol dependence, and major depressive disorder.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009, September 2010, September 2012, and December 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In the September 2009 rating decision, service connection was granted for PTSD with an initial rating of 30 percent, effective February 24, 2009.  In the September 2010 rating decision, entitlement to TDIO was denied.  In a May 2011 rating decision the RO granted a 50 percent for PTSD, effective February 24, 2009.  Service connection for peripheral neuropathy was denied in the September 2012 rating decision.

In April 2011, the Veteran testified at an RO hearing; a transcript is of record.  In July 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ); a transcript of that hearing is of record.  In November 2015 VA sent a letter to the Veteran notifying him that the VLJ was no longer available to decide his case and notified of his right to another Board hearing.  The Veteran declined this opportunity correspondence received in December 2015.  

In February 2016, the appeal was remanded by the Board for further development.  In a December 2016 rating decision, the RO granted a 70 percent for PTSD, effective February 24, 2009.  As less than the maximum benefit was awarded, the appeal continues.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Since the grant of service connection, total occupational and social impairment has not been shown.

2.  Peripheral neuropathy did not have onset in service and is not otherwise related to service, and did not manifest to a compensable degree within one year of service separation.

3.  The Veteran's service-connected disabilities, alone, do not preclude the Veteran from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  Standard letters sent to the Veteran in April 2010, June 2010, September 2011, and July 2012 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  The Veteran's post-service VA and private treatment records have been obtained.  The Veteran was provided VA examinations in September 2009, July 2010, December 2011, and May 2016.  These examinations, along with their expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Service Connection

The Veteran seeks service connection for bilateral lower extremity peripheral neuropathy.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2014). If a Veteran was exposed to a herbicide agent during active service, certain diseases, including early-onset peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).  Pursuant to 38 C.F.R. § 3.309 (e), early-onset peripheral neuropathy must manifest to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307 (a)(6)(ii) (2016).

An amendment to the regulation replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed a note with the requirement that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  It was further noted that the amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it does not change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection.  A September 29, 2010, National Academy of Sciences report, Veterans and Agent Orange: Update 2010, was noted to have found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure.

The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307 (a)(6)(iii) (2016).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to that exposure. Combee v. Brown, 34 F. 3d 1039(Fed. Cir. 1994), 38 U.S.C.A. §§ 1113 (b), 1116 (West 2015); 38 C.F.R. § 3.303 (2016). 

The Veteran contends his neuropathy is a result of herbicide exposure while in Vietnam.  Personnel records confirm he served in Vietnam in 1969; therefore exposure to herbicide is conceded, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  

Though the Veteran's service in Vietnam has been confirmed, his peripheral neuropathy was not shown to be manifested until many years following separation from service.  Accordingly, as that condition was not shown to a compensable degree of 10 percent within one year following exposure to herbicides during service in Vietnam, service connection on a presumptive basis is not warranted. 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e) (2014). 

As noted, the Veteran is not precluded from establishing service connection with proof of actual causation.  In this case, however, there is competent evidence fails to demonstrate that peripheral neuropathy had its onset in service or is otherwise related to service.

Service treatment records do not reflect complaints of neurologic symptoms in the Veteran's lower extremities and there are no findings of peripheral neuropathy in the service records.  The August 1969 separation examination was negative for peripheral neuropathy in the bilateral lower extremities.  

Post-service medical records show treatment for peripheral neuropathy many years after service discharge.  The Veteran has asserted that he first noticed symptoms of bilateral lower extremity peripheral neuropathy around 1998.  At the July 2015 Travel Board hearing, the Veteran testified that his symptoms had begun six to eight years prior.  

The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  However, determining the etiology of his neuropathy is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, a competent medical opinion is necessary to establish the etiology of the Veteran's neuropathy.

A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to offer a competent nexus opinion on a complex medical question such as the one involved in this case.  Thus, he is not competent to analyze the etiology of his neuropathy and an expert medical opinion is necessary.

At a VA podiatry consultation in June 2012, the Veteran was found to have moderate constant pain, mild paresthesias and/or dysesthesias, and mild numbness in the right and left lower extremities.  He also was noted to suffer from mild incomplete paralysis of the sciatic nerve, common peroneal, superficial peroneal, deep peroneal, tibial, and posterior tibial nerves on both the right and left sides.  The Veteran denied a history of diabetes, alcohol abuse, or exposure to chemicals; however, he told the doctor he was heavily exposed to herbicide during his service in Vietnam and was certain that this was the source of his problems.  In a subsequent treatment note, the VA clinician indicated that he did not disagree with this possibility, but was unsure how to confirm a direct causal relationship between the two as there was the possibility that the Veteran's peripheral neuropathy was idiopathic in nature.  The examiner suggested the Veteran be examined by a clinician with experience in herbicide exposure.

The Veteran was afforded another examination in May 2016.  The Veteran reported that around 1998 he began to notice burning on the bottom of his feet and intermittent tingling/numbness up to ankles.  Following review of the file and physical examination, the examiner opined that it is less likely than not that a medical nexus to can be established between the Veteran's peripheral neuropathy and service (including herbicide exposure).  The examiner's rationale, in part, was that the Veteran asserted that his symptoms began in the late 1990's, some 30 years post-Vietnam.  The examiner also explained that it was more likely than not the Veteran's peripheral neuropathy was idiopathic in nature, and noted there are no additional tests to perform which would help distinguish Agent Orange-related peripheral neuropathy from idiopathic peripheral neuropathy.  

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).  

The Board has carefully considered the VA opinions and the Veteran's statements that his neuropathy is caused by exposure to herbicide.  However, as noted above, the Veteran lacks the requisite expertise to provide a competent medical opinion in this regard.  The June 2012 VA examiner's opinion amount to no more than mere speculation as he indicated that there a possibility that the Veteran's neuropathy was caused by herbicide exposure.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In contrast, the May 2016 VA examiner proffered an unequivocal opinion that the Veteran's current peripheral neuropathy is not related to service, to include as a result of Agent Orange exposure.  This opinion was supported by rationale and based on a physical examination and review of the Veteran's clinical history which makes it highly probative.  Notably, both clinicians seem to agree that the Veteran's peripheral neuropathy is actually idiopathic in nature.  

As the competent and probative evidence of record fails to indicate that the Veteran's bilateral lower extremity peripheral neuropathy is etiologically related to service, service connection is not warranted.  The preponderance of the evidence is against the claim under any applicable theory of service connection; the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III. Higher Rating for PTSD

The Veteran seeks an initial rating in excess of 70 percent for service-connected PTSD, alcohol dependence, and major depressive disorder.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 4.3 (2016).

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated as follows:

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (2013).  The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126(a); Vazquez-Claudio, 713 F.3d at 117.  Significantly, however, the symptoms enumerated in the rating criteria are merely examples of those that would produce such level of impairment; they are not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the Board finds that the Veteran suffers from symptoms of similar severity, frequency, and duration that cause occupational and social impairment equivalent to that which would be produced by the specific symptoms enumerated in the rating criteria, then the appropriate equivalent rating will be assigned.  38 C.F.R. 4.21; Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Veteran was afforded his first VA psychiatric examination in September 2009.  At this examination, the Veteran maintained that he struggled to sustain employment for any considerable amount of time.  He worked in law enforcement from 1996-2003 for four separate employers and reported that he was fired from all four jobs.  Reasons for termination included drinking on duty, citizen complaints, and "administrative problems."  He reported that he suffered from chronic poor sleep, but denied any delusional thinking, hallucinations, or suicidal thoughts.  The Veteran stated his marriage was good and stable.  He had been married for almost 30 years and considered his wife "a keeper," who treated him well and took good care of him.  He further stated that she saw his strengths and did not compound his weaknesses.  The Veteran maintained that he had a good relationship with his children.

At the next VA psychiatric examination in July 2010, the Veteran was still unemployed.  He attributed his unsuccessful attempts at working to his temper, asserting that he had no patience or tolerance and would get mad at people or things.  He also noted that although he gets angry, he has not physically assaulted anyone since the early 1980's.  He denied hallucinations but did admit to some obsessive behaviors such as always checking the windows, doors, and perimeter of his yard with a loaded weapon.  He denied any homicidal or suicidal thoughts.  In regards to his relationships, the Veteran said he had a couple of friends who he got to see three times a month or so.  He got along with his children, describing his daughter as a honey and his son as hard-working.  He also got to see his grandson approximately twice per week and was close to his wife.  The examiner noted that it seemed the Veteran had a few relationships that were of high quality.

The next VA psychiatric examination was in December 2011.  The Veteran was still unemployed and his social, marital and family history had not changed significantly.  His daughter was living with the Veteran and his wife and he described their relationship as "tepid."  His relationship with his son was very good.  The Veteran appeared genuinely distressed (and hurt) at not being able to secure employment but at the time he had a small home shop and did various repair jobs on motorcycles or equipment.  The Veteran reported impaired sleep and decreased energy, but denied delusions, hallucinations, or suicidal thoughts.  The examiner stated that it appeared that the Veteran was socially isolated with few close, warm interpersonal relationships.  

The Veteran testified at a Travel Board hearing in July 2015 wherein he described his difficulties working due to problems with irritability.  

The Veteran's most recent VA examination was in May 2016.  The Veteran reported sleep impairment due to nightmares, but denied any hallucinations.  He had a "pretty good" relationship with his wife and had good relationships with both children.  There had been no significant changes in these relationships.  The Veteran also asserted that he had one close friend with whom he used to work with and remained in regular contact.  The Veteran also had acquaintances for whom he did automotive work, although he maintained that he did not like to be around people.  At this examination, the Veteran asserted that his symptoms manifest by "losing it pretty quick," and that it was not uncommon for him to "blow up."  However, no violence was reported and his last physical altercation was in the early 1980s.  The Veteran reported that he had recently offered to help at a small engine shop, but the employer was unhappy with his attitude and presence.  The Veteran acknowledged that he had confrontations and problems with the other employees and supervisors.

The examiner noted that the Veteran has shown that some occupational and social impairment in that he has struggled to form effective interpersonal relationships with co-workers, supervisors, and/or customers.  The examiner indicated that these struggles have traditionally led to loss of employment and will likely continue to do so in the future if the Veteran is required to interact with others on a regular basis; however, self-employment that is controlled by the Veteran in terms of pace, frequency, and intensity, particularly when it comes to interpersonal interaction, appears to be a possibility.  In addition, his relationships with family and friends have not been significantly changed over time.  He maintains a good marriage of over 35 years and has good relationships with his children.  He has a few close friends with whom he has consistent contact.

Upon review of all the evidence of record, both lay and medical, the Veteran's service-connected PTSD, alcohol dependence, and major depressive disorder does not manifest with symptoms that meet, or closely approximate, the criteria for a 100 percent disability evaluation.  In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442   (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17   (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The evidence demonstrates that the Veteran's PTSD has primarily manifested with symptoms of depression, social isolation, anxiety, sleep impairment, and depression.  The severity, frequency and duration of his symptoms are contemplated by 70 percent rating criteria and more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, thinking, and mood.  The Veteran suffers from disturbance of motivation and mood (depression and anxiety), and sleep impairment, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's difficulty in adapting to stressful circumstances (including work or a worklike setting), which is a symptom specifically contemplated under the 70 percent PTSD disability rating.

The evidence shows that the Veteran has a good relationship with his wife and kids, and that he continues to participate in hobbies such as gardening and is capable of completing projects such as motorcycle restoration.  Therefore, his social impairment is not considered total.

Total occupational impairment is not demonstrated.  At the VA psychiatric examination in December 2011, the Veteran reported that while he had not secured outside employment, he maintained a small home shop and did various repair jobs on motorcycles or equipment.  Moreover, at the Veteran's most recent examination, the VA examiner noted that although the Veteran has shown that some occupational impairment in that he has struggled to form effective interpersonal relationships with co-workers, supervisors, and/or customers the Veteran is capable of self-employment.  The examiner also indicated that the assessment results suggested moderate levels of distress related to his PTSD symptoms; and the current level of symptoms can best be described as causing occasional social and occupational impairment with reduced reliability and productivity.  Total impairment was not noted.

Finally, there are no objective findings (or subjective report of) any gross impairment in thought processes or communication, inappropriate behavior, danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or significant memory loss (e.g. memory loss for names of close relatives, own occupation, or own name) during the appeal.  There is no evidence of delusions, suicidal or homicidal ideations.  In short, the Veteran does not have symptoms of PTSD so severe that they result in total social and occupational impairment.  With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  

Total impairment due to the service-connected psychiatric disorder and the symptoms thereof has not been shown, or closely approximated, for the entire initial rating period on appeal.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107 (b).  A rating in excess of 70 percent is not warranted.

IV. TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a) (2016).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2016).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to individual veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is service-connected for PTSD, alcohol dependence, and major depressive disorder at 70 percent and tinnitus rated at 10 percent.  The combined rating is 70 percent.  Therefore, he satisfies the schedular criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a).

On the Veteran's TDIU application, VA 21-8940, he reported that he last worked in July 2008 as a mechanic.  The Veteran submitted numerous statements in support of his claim, each time insisting he has not had a job for more than a few years, but often times much shorter.  The last time he attempted to find full-time employment was in 2008, after he attended a motorcycle technician course from February 2007 to April 2008.  Following completion of the course he was hired as a mechanic by three separate businesses, but subsequently fired from each within a few days.  He has not been able to secure or maintain full-time employment since.

At his VA examination in 2009, an examiner indicated that the Veteran's PTSD continues to have a significant and negative impact on the Veteran's ability to maintain employment.  The examiner further opined that the PTSD symptoms prevent the Veteran from being able to negotiate and tolerate the social environment of a workplace. 

At his VA examination in 2010 the Veteran reported he had not held a job for more than three years before being fired.  He attributed his unsuccessful work history to his temper.  The examiner noted that her assessment was consistent with the Social Industrial Survey that was completed in September 2009; however, no specific opinion regarding employability was provided.

At the VA examination in December 2011, the Veteran reported that he had been unsuccessful in a number of positions.  He also informed the examiner that he currently had a small home shop in which he did various repair jobs on motorcycles and other equipment for people he knew.  The examiner did not otherwise provide an opinion on whether service-connected disabilities alone were enough to prohibit the Veteran from finding gainful employment.  

The Veteran testified at a travel board hearing in July 2015.  He stated, "I was always mad, always angry. I was always getting pissed off at people. I'd either get fired or just quit."  He further explained his inability to maintain a job, asserting, "It wasn't for a lack of trying, it was just, I guess, my personality or my inability to match, I'm not sure.  I've been told a lot of things the reason why I've been fired.  You know what I mean, everything from get the hell out of my shop to you know, you're just incompatible with our group and I guess, either intentionally or unintentionally, I've broke every damn bridge that I've been across."  

At the examination in May 2016, the Veteran reported that he was not currently working, and noted that his last job was in 2007.  He stated that he was terminated from this job after four days for being "too slow" and "having a bad attitude."  The Veteran reported that he continued to work in a limited capacity fixing up old motorcycles and selling them for a modest profit, but has no other sources of income.  The Veteran stated that he does not feel useful and often struggles to get along with management and other employees.  He provided the example of offering to help at a small engine repair shop a few summers ago; veteran reported that he knew how to do the work but the employer was unhappy with his attitude and presence. Veteran acknowledged that he "kind of" had confrontations and problems with other employees and supervisors.

The Veteran indicated that he had not attempted to engage in any other work or having attended any formal schooling since his last evaluation, noting that his last course of education came in Arizona at Motorcycle Mechanics Institute (MMI).  He added that he loves learning and feels as though he can pick things up well.  Based on the clinical evaluation, interview, and testing, the examiner concluded that sedentary type duty would appear feasible.  The examiner indicated that he has the requisite skills and is qualified to work in engine repair, but struggles to form effective interpersonal relationships with co-workers, supervisors, and/or customers. These struggles have traditionally led to loss of employment and would likely continue to do so in the future if the veteran was required to interact with others on a regular basis. Self-employment that is controlled by the veteran in terms of pace, frequency, and intensity, particularly when it comes to interpersonal interaction, appears to be the best fit at the present time for the veteran given continued difficulties with PTSD and depressive symptoms.

Based on the evidence of record, the Board finds entitlement to TDIU is not warranted.  In reaching this determined, the Board acknowledges that there is evidence that the Veteran has difficulty obtaining and maintaining employment due to his service-connected PTSD.  He is noted to suffer from sleep disturbance as well as problems with his temper, irritability, and anger, which has led to confrontations with co-workers and supervisors throughout the years.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

The evidence reflects that Veteran was able to complete a 22-month training course and has the ability to learn new tasks and to perform them.  Also, despite the Veteran's difficulties getting along with coworkers and supervisors, he is capable of working alone in the field in which he has training and prior experience.  The Veteran's prior work history is as a mechanic.  He also completed course of education came in Arizona at Motorcycle Mechanics Institute.  As shown, at his December 2011 examination, the Veteran reported he currently had a small home shop in which he did various repair jobs on motorcycles and other equipment for people he knew.  At the 2016 examination, he noted that he continued to that he has worked for himself, albeit in a limited capacity, fixing up old motorcycles and selling them for a modest profit.  The 2016 VA examiner did not find him incapable of obtaining and maintaining employment due to his service-connected PTSD, but rather determined that the Veteran would do well with self-employment, in a workplace where he controls the pace, frequency, and intensity, particularly when it comes to interpersonal interaction.  This is consistent with the evidence of record as the Veteran has demonstrated that he is capable of self-employment as a mechanic.

For these reasons, the preponderance of the competent and credible evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  TDIU is not warranted. 


ORDER

Service connection for bilateral lower extremity peripheral neuropathy, to include as due to herbicide exposure, is denied.

An initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), alcohol dependence, and major depressive disorder, is denied.

Entitlement to a TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


